internal_revenue_service number release date index number ---------------------------------- ------------------------------ ------------------------------- ------------------------------- -------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc fip branch plr-150691-07 date august legend bonds county district state year year year year year date a b c d --------------------------------------------------------- -------------------------- ---------------------------------- ------------------------ -------------------- -------------------------- ------- ------- ------- ------------------------- ------------- --- -- --- plr-150691-07 dear -------------- this letter is in response to your ruling_request that amounts received by the district as part of a settlement of a judicial proceeding are not available amounts as defined in sec_1_148-6 of the income_tax regulations facts and representations the district is a school district in the state the governing body of the district is the district’s board_of education the board the members of which are elected at large in year the state initiated a voluntary desegregation program the program the district elected to participate in the program and the state reimbursed the district for expenses it incurred as a result of the state’s audits of the district’s program expenses the state decided to recover reimbursements of certain past program expenses by offsetting the district’s general funding and to reduce future program funding for the district beginning with year during the period in which the district received reduced funding from the state the district had to curtail its expenditures_for all of the programs funded by its general fund in response to the state’s decision the district sued the state and after protracted litigation and settlement in year received the settlement amount of dollar_figurea from the state the settlement agreement did not impose any restrictions on the use of the settlement amount the district according to its policy invested the settlement amount in the county investment pool the settlement amount equaled approximately b percent of the district’s actual working_capital expenditures in the fiscal_year beginning in year the state requires a minimum reserve of c percent of general fund expenditures an amount not in excess of percent in year after receiving community input from a wide variety of stakeholders the board voted to accept the recommendations to preserve the principal of the settlement amount by investing it and allocating d percent substantially_all of the annual interest earnings for the support of the district’s programs as such programs are approved by the board the board approved the use of the interest earnings for visual and performing arts and an instructional technology plan the board thus in essence created an endowment-like fund the fund on date the board adopted a resolution the resolution formally affirming its decision the resolution specifies that none of the principal of the fund is to be allocated to the district’s programs and further provides that the district must reimburse any use of the principal of the fund without interest as soon as sufficient monies are available in the district’s general fund but no later than within one year the district’s financial advisor has opined that restriction of the fund is reasonably necessary for the plr-150691-07 district to be able to fund programs and equipment purchases such as those the district approved in year prior to and following the receipt of the settlement amount the district has issued tax_and_revenue_anticipation_notes trans taking into account the interest earnings on the fund but not the corpus of the fund the district will continue to face cash-flow shortfalls that will require proceeds of trans in year and year the district issued trans on a taxable basis the district proposes to issue the bonds on a tax-exempt basis to fund the cash-flow shortfall anticipated in the current_year law and analysis sec_103 of the internal_revenue_code the code provides that except as provided in subsection b gross_income does not include interest on any state_or_local_bond sec_103 provides in part that subsection a shall not apply to any arbitrage_bond within the meaning of sec_148 sec_148 defines an arbitrage_bond as any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments sec_148 further provides that a bond is an arbitrage_bond if the issuer intentionally uses any portion of the proceeds of the issue of which such bond is a part in a manner described in or sec_148 defines higher_yielding_investments as any investment_property which produces a yield over the term of the issue which is materially higher than the yield on the issue sec_1_148-0 provides that sec_148 of the code was enacted to minimize the arbitrage benefits from investment gross_proceeds of tax-exempt_bonds in higher_yielding_investments and to remove the arbitrage incentives to issue more bonds to issue bonds earlier or to leave bonds outstanding longer than is otherwise reasonably necessary to accomplish the governmental purposes for which the bonds were issued to accomplish these purposes sec_148 restricts the direct and indirect investment of bond proceeds in higher_yielding_investments and requires that certain earnings on higher_yielding_investments be rebated to the united_states violation of these provisions causes the bonds in the issue to become arbitrage_bonds the interest on which is not excludable from the gross_income of the owners under sec_103 the regulations in sec_1_148-1 through apply in a manner consistent with these purposes sec_1_148-6 provides that except as otherwise provided in sec_1_148-6 or d proceeds of an issue may only be allocated to working_capital expenditures as of any date to the extent that those working_capital expenditures exceed available plr-150691-07 amounts as defined in sec_1_148-6 as of that date ie a proceeds-spent-last method for this purpose proceeds include replacement_proceeds described in sec_1_148-1 sec_1_148-6 defines available amount as any amount that is available to an issuer for working_capital expenditure purposes of the type financed by an issue except as otherwise provided available amount excludes proceeds of the issue but includes cash investments and other_amounts held in accounts or otherwise by the issuer or a related_party if those amounts may be used by the issuer for working_capital expenditures of the type being financed by an issue without legislative or judicial action and without a legislative judicial or contractual requirement that those amounts be reimbursed sec_1_148-6 provides that a reasonable working_capital reserve is treated as unavailable any working_capital reserve is reasonable if it does not exceed percent of the actual working_capital expenditures of the issuer in the fiscal_year before the year in which the determination of available amounts is made for this purpose only in determining the working_capital expenditures of an issuer for a prior fiscal_year any expenditures whether capital or working_capital expenditures that are paid out of current revenues may be treated as working_capital expenditures sec_1_148-6 provides that for a 501_c_3_organization a qualified endowment fund is treated as unavailable a fund is a qualified endowment fund if - the fund is derived from gifts or bequests or the income thereon that were neither made nor reasonably expected to be used to pay working_capital expenditures pursuant to reasonable established practices of the organization the governing body of the 501_c_3_organization designates and consistently operates the fund as a permanent endowment fund or quasi-endowment fund restricted as to use and there is an independent verification that the fund is reasonably necessary as part of the organization's permanent capital sec_1_148-10 provides that if an issuer enters into a transaction for a principal purpose of obtaining a material financial advantage based on the difference between tax-exempt and taxable interest rates in a manner that is inconsistent with the purposes of sec_148 the commissioner may exercise the commissioner's discretion to depart from the rules of sec_1_148-1 through as necessary to clearly reflect the economic_substance of the transaction for this purpose the commissioner may recompute yield on an issue or on investments reallocate payments and receipts on investments recompute the rebate amount on an issue treat a hedge as either a qualified hedge or not a qualified hedge or otherwise adjust any item whatsoever bearing upon the plr-150691-07 investments and expenditures of gross_proceeds of an issue for example if the amount_paid for a hedge is specifically based on the amount of arbitrage earned or expected to be earned on the hedged bonds a principal purpose of entering into the contract is to obtain a material financial advantage based on the difference between tax- exempt and taxable interest rates in a manner that is inconsistent with the purposes of sec_148 the district asks us to conclude that the fund is not available within the meaning of sec_1_148-6 because the requirement to reimburse the fund for any of the principal withdrawn is a legislative requirement because the amount in the fund plus five percent of the district’s prior year working_capital expenditures is a reasonable working_capital reserve or because the fund is equivalent to a qualified endowment fund the exception for qualified endowment funds applies only to c organizations yet the district argues that governmental entities such as the district should not be treated more harshly than c organizations regardless even if this exception were available to governmental entities the fund does not meet the other requirements of sec_1_148-6 to be a qualified endowment fund for example the settlement amount is not a gift or bequest alternatively the district argues that the facts and circumstances of this case establish that the fund which is equal to approximately b percent of its actual working_capital expenditures plus an additional five percent of such expenditures should be treated as a reasonable working_capital reserve for purposes of sec_1_148-6 we believe that the reasonableness of the size of a reserve must relate to the purpose of that reserve ie the expenses potentially to be paid from such a reserve here the size of the fund is that of the settlement amount its source the state requires a minimum reserve of only c percent of general fund expenditures the district has not provided any other facts or factors regarding its needs for a working_capital reserve we are therefore unable to conclude that the amount of the fund plus five percent of actual working_capital expenditures as provided under sec_1_148-6 would be a reasonable working_capital reserve the district also argues that the fund is not available because of the reimbursement requirement imposed by the resolution which the district argues is a legislative requirement for purposes of sec_1_148-6 we need not decide whether the resolution is legislation because we conclude that the self-imposed restrictions on the use of the fund the transaction is a transaction entered into for a principal purpose of obtaining a material financial advantage based on the difference between tax-exempt and taxable interest rates in a manner that is inconsistent with the purposes of sec_148 thus even if the resolution were to be considered legislation for purposes of sec_1 d iii a we would disregard such legislation to clearly reflect the economic plr-150691-07 substance of the transaction and to apply sec_1_148-6 in a manner consistent with the purposes of sec_148 the principal purpose of the transaction is to invest the fund for the production_of_income rather than to spend the fund for a governmental purpose instead of using the corpus of the fund to pay its working_capital expenditures the district proposes to issue the bonds to pay working_capital expenditures while the fund is invested in potentially materially higher_yielding_investments the district will use substantially_all of the investment earnings on the fund for working_capital expenditures of the same type as that for which the bonds will be issued the transaction enables the district to exploit the difference between the tax-exempt and taxable interest rates to obtain a material financial advantage cf revrul_82_101 1982_1_cb_21 conclusion accordingly we conclude that under the facts and circumstances described above the amount in the fund is an available amount under sec_1_148-6 except as specifically ruled above no opinion is expressed or implied concerning this matter under any provision of the code or the regulations thereunder the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification upon examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the district s authorized representative sincerely associate chief_counsel financial institutions products by________________________ johanna som de cerff senior technician reviewer branch
